207 F.3d 938 (7th Cir. 2000)
Iqbal Mathur,    Plaintiff-Appellant,v.Board of Trustees of Southern Illinois  University, et al.,    Defendants-Appellees.
No. 98-3431
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 14, 1999Decided March 27, 2000

Appeal from the United States District Court   for the Southern District of Illinois.  No. 95 CV 04097--James L. Foreman, Judge. [Copyrighted Material Omitted]
Before Flaum, Easterbrook, and Diane P. Wood, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
Iqbal Mathur  convinced a jury that the Board of Trustees of  Southern Illinois University (SIU) retaliated  against him for filing suit alleging  discrimination on account of his race, in  violation of Title VII of the Civil Rights Act of  1964, 42 U.S.C. sec.2000e-5 et seq., but the  district court overturned that result when it  granted judgment as a matter of law in favor of  SIU after the verdict was returned. The judge did  so not because of any overriding legal principle,  but for a more conventional reason: he was  persuaded that, as a theoretical matter, Mathur  had not presented enough evidence of retaliatory  motive to reach the jury. Mathur challenges the  judgment in SIU's favor in this appeal. We  conclude, on our de novo review of the court's  decision, that this was a proper case for the  jury, and we therefore reverse and remand.


2
* Mathur is a person of East Indian origin. By  all accounts, he has been for many years a  successful and highly regarded member of the  faculty at SIU. He joined SIU's College of  Business Administration ("College") as a tenured  professor in the College's Finance Department in  1977. For seventeen years (between 1979 and 1992)  he served as the Department Chair. He stepped  down in 1992 to accept a position as Interim Dean  of the College. Mathur also put his name forward  for consideration as permanent Dean.


3
He was not successful in that effort. Instead,  the College selected Thomas Keon, who is white,  for its new permanent Dean. Mathur believed that  this decision was tainted by both racial and  national origin discrimination, and he filed a  charge to that effect with the EEOC on March 25,  1994. Nevertheless, in June 1994, SIU asked  Mathur to continue as Interim Dean until Dean  Keon assumed his new position in January 1995.  Mathur declined and returned to his former  position as Chair of the Finance Department.


4
On September 30, 1994, Mathur and Keon attended  the College's annual "Dean's Reception." Their  accounts of the event are quite different. Mathur  testified that he and Keon chatted and that he  advised Keon that he, too, had been a candidate  for the deanship and he had filed a charge of  discrimination against SIU. At that point,  according to Mathur, Keon frowned, ceased  speaking, and made it clear that the conversation  was over. Keon claimed to have no recollection of  this conversation. (The jury was obviously  entitled to believe whichever man it chose.)


5
In early January 1995, Keon officially assumed  the position of Dean. As Dean, he was in charge  of the College's Executive Committee, which  included himself, the Associate Dean, and the  Chairs of each of the College's four departments-  -including Mathur. The purpose of the Executive  Committee is to deal with overall issues related  to the College, such as teaching, research,  service, and fund-raising. Later that month,  Mathur received a right-to-sue letter from the  EEOC. He did not mention the letter to Keon, nor  did he say anything about an intention to file  suit; he did, however, discuss his plans with  other members of the College community.


6
On April 4, 1995, Keon called Mathur into his  office and initiated a conversation, the  substance of which is disputed. According to  Mathur, Keon "informed me that what I was doing  was not positive and it would reflect negatively  on the College of Business. He did not want me in  an administrative position in the College of  Business, and he wanted me to resign." Mathur  assumed Keon was talking about the lawsuit. Keon,  however, maintains that he was talking about  Mathur's performance as a member of the Executive  Committee. In Keon's opinion, none of the  department chairs were adequately participating  in the Executive Committee meetings. They weren't  "team players" and were interested only in what  was good for their particular departments. It was  time, Keon thought, to "clean house." Indeed,  each of the chairs was out by the end of the  academic year: in response to Keon's request,  Management Department Chair R.E. Melcher  submitted his resignation on April 4; Keon  removed Mathur, who refused to resign, as Finance  Department Chair on April 24; and the terms of  the Marketing and Accounting Department Chairs,  who were merely "acting" chairpersons, were  allowed to expire.


7
Although no longer Department Chair, Mathur  remained a tenured faculty member with the  College. On July 7, 1995, Keon gave Mathur a  formal performance evaluation, in which he rated  Mathur's skills on a scale of 0 to 6 (with 6  being the most favorable). He gave Mathur's  research skills a 6, his teaching skills a 5.5,  and his administrative skills a 2.5.


8
On April 14, 1995, Mathur filed suit alleging  that SIU discriminated against him on account of  his race and national origin when it failed to  hire him as Dean. On July 19, after Keon removed  him as Department Chair, Mathur amended his  complaint to include a retaliation claim. At the  close of discovery, SIU moved for summary  judgment. The district court granted SIU's motion  with respect to the failure-to-hire claim but  denied the motion with respect to the retaliation  claim. The case went to trial, and the jury  returned a verdict in favor of Mathur, awarding  him $20,283.00 in back pay and $250,000 in  compensatory damages. Mathur's success was short  lived, however. Overturning the jury verdict, the  district court granted SIU's renewed motion for  judgment as a matter of law under Rule 50 of the  Federal Rules of Civil Procedure. Mathur appeals  only the latter ruling; he has not challenged the  district court's dismissal of the failure-to-hire  claim.

II

9
A. Judgment as a Matter of Law on Retaliation  Claims


10
We review a trial court's grant or denial of  judgment as a matter of law under Rule 50 de  novo. See Emmel v. Coca-Cola Bottling Co. of  Chicago, 95 F.3d 627, 629 (7th Cir. 1996). Using  the same standard as that applied by the district  court, Willis v. Marion County Auditor's Office,  118 F.3d 542, 545 (7th Cir. 1997), we limit our  inquiry to "whether the evidence presented,  combined with all reasonable inferences  permissibly drawn therefrom, is sufficient to  support the verdict when viewed in the light most  favorable to the party against whom the motion is  directed. . . . In other words, we are limited to  assessing whether no rational jury could have  found for the plaintiff." Emmel, 95 F.3d at 629-  30, quoting McNabola v. CTA, 10 F.3d 501, 513  (7th Cir. 1993); see also Cygnar v. City of  Chicago, 865 F.2d 827, 834 (7th Cir. 1989). In  doing so, "this court may not step in and  substitute its view of the contested evidence for  the jury's." Emmel, 95 F.3d at 634.


11
Title VII makes it unlawful for an employer to  "discriminate against any of his employees . . .  because he has opposed any practice made an  unlawful employment practice . . . or because he  has made a charge, testified, assisted, or  participated in any manner in an investigation,  proceeding or hearing" under the statute. 42  U.S.C. sec. 2000e-3(a). In other words, it is  unlawful for an employer to retaliate against an  employee for exercising her rights under Title  VII. "To establish a prima facie case of  retaliation, an employee must show that (1) he  engaged in statutorily protected expression; (2)  he suffered an adverse action; and (3) there is  a causal link between the protected expression and the adverse action." Johnson v. Zema Systems  Corp., 170 F.3d 734, 746 (7th Cir. 1999), citing  Eiland v. Trinity Hosp., 150 F.3d 747, 753 (7th  Cir. 1998).


12
Although Mathur originally structured the proof  of his case under both the "direct" and  "indirect" methods, at this stage of the game  those distinctions are no longer relevant. In  reviewing the district court's grant of judgment  as a matter of law, we do not need to march  through the familiar steps set forth in McDonnell  Douglas Corp. v. Green, 411 U.S. 792 (1973);  Diettrich v. Northwest Airlines, Inc., 168 F.3d 961, 965 (7th Cir. 1999). Since the district  court held a trial on the merits, we need only  ask whether, viewing the evidence in its  totality, Mathur provided sufficient evidence  that a rational jury could have concluded that  retaliation was a determining factor in Dean  Keon's decision to remove him as Chair of the  Finance Department. Willis, 118 F.3d at 545; see  also Grizzle v. Travelers Health Network, Inc.,  14 F.3d 261, 267 (5th Cir. 1994) ("[T]he ultimate  issue is whether [ ] there was sufficient  evidence for a reasonable finder of fact to  conclude that the official reason for  [plaintiff's] discharge was 'pretextual', and  that the true reason therefore was retaliation  for her complaints of [ ] discrimination."). We  note in passing that the parties have devoted a  considerable amount of unnecessary attention to  the question whether the bulk of Mathur's  evidence of discrimination is direct or  circumstantial. At this point, it is a  distinction without legal consequence.


13
At trial, Mathur offered the following evidence  from which a rational jury could reasonably infer  that Mathur's discrimination suit was the primary  reason behind Dean Keon's decision to demote him.  To begin, Mathur presented evidence that Keon  knew about the discrimination suit. In September  1994, Mathur met Keon and told him about his EEOC  charge; Mathur informed Keon because he felt it  was important for Keon, as Dean, to know about  the charges. Upon hearing about Mathur's charges,  Keon frowned and cut their conversation short.  Professor Robert Waldron testified that he saw  Mathur and Keon "deeply engrossed in  conversation," although he could not hear what  they were saying. In addition, when Mathur  received a right-to-sue letter on January 18,  1995, he discussed his plans to sue with many of  his colleagues, including the fact that he  received the filing materials from his attorney's  office. Although he did not directly inform Keon  of the letter, his possession of it was widely  known in his department.


14
Furthermore, the jury could have concluded that  Keon's interactions with Mathur revealed that he  was unhappy with Mathur's decision to file  discrimination charges. On April 4, 1995, Keon  called Mathur into his office and told him that  what he was doing "was not positive and it would  reflect negatively on the College of Business."  Mathur assumed Keon was referring to his EEOC  charge. Keon further stated that he did not want  Mathur in an administrative position and asked  him to resign as Department Chair. In the weeks  that followed, Keon pressured Mathur to resign  and, on April 24 (the day after the news of  Mathur's suit was reported on the campus radio  station), Keon removed him. In addition, after  officially becoming Dean, Keon repeatedly  slighted Mathur. For example, when Keon traveled  to Hong Kong to visit a program that was  implemented when Mathur was Acting Dean, he did  not speak to Mathur regarding Mathur's  experiences or contacts there. Mathur also  testified that Keon did not respond to  information that Mathur had sent him regarding  possible donors to the College; that Keon  presented a proposal (albeit in a different  format) that Mathur had actually prepared; and  that Keon snubbed him socially and never took him  to lunch.


15
Finally, Mathur submitted evidence from which  the jury could have inferred that Keon's claim  that Mathur was an ineffective participant in the  Executive Committee was bogus. Mathur testified  as to a handful of examples in which he  demonstrated himself to be a "team player"  interested in the good of the College as a whole,  rather than his department. For example, he cited  two times in which he spoke up about issues that  were not on the committee meeting's agenda but  that he considered important for the College. He  also proposed means of increasing College  enrollment as well as raising funds for the  College.


16
Bearing in mind the standard of review that  applies to judgments as a matter of law, whether  pre-verdict or post-verdict, we conclude that the  district court should not have granted SIU's  motion for judgment as a matter of law. See,  e.g., Lane v. Hardee's Food Systems, Inc., 184 F.3d 705, 707 (7th Cir. 1999). The jury was  entitled to believe Mathur's version of his  direct contacts with Keon and to reject Keon's  own explanation of the decision to remove Mathur  as chair of the department.


17
This case is similar to Soto v. Adams Elevator  Equipment Co., 941 F.2d 543 (7th Cir. 1991), in  which this court reversed the district court's  decision to overturn a jury verdict that the  defendant employer had retaliated against the  plaintiff employee for filing an EPA claim. In  Soto, the plaintiff submitted evidence of an  ambiguous statement made by her employer that she  interpreted to mean that she had been demoted  because of her lawsuit, as well as evidence that  she had received negative treatment from her  supervisors subsequent to filing suit. Soto, 941 F.2d at 552. Although not overwhelming, the Soto  plaintiff's evidence was sufficient to support  the jury verdict, as is Mathur's evidence in this  case. See also Floyd v. Kellogg Sales Co., 841 F.2d 226, 228-29 (8th Cir. 1988) (reversing grant  of JNOV where plaintiff's evidence of retaliation  was centered on three statements); contrast  Grizzle, 14 F.3d at 267-68 (upholding lower  court's grant of JNOV overturning jury verdict  where evidence of retaliatory motive presented by  plaintiff would not support a "reasonable jury  finding of retaliation without engaging in  impermissible speculation").


18
In the alternative, SIU argues that Keon was  determined to "clean house" and would have  terminated Mathur as Department Chair regardless  of any retaliatory motive. See McNutt v. Board of  Trustees of the Univ. of Ill., 141 F.3d 706, 709  (7th Cir. 1998) (holding that the Price-  Waterhouse mixed-motives defense applies to  retaliation claims). The jury, however, was  properly instructed about this defense and  rejected it. Given that Mathur presented evidence  to undercut Keon's claim that he had decided to  remove all the department chairs because they  were not participating effectively in Executive  Committee meetings, there is no reason to reject  the jury's decision to believe Mathur's version  of events rather than SIU's.


19
Before leaving this subject, we touch briefly  on a point that was raised in oral argument by  the panel, but on which SIU did not rely in its  brief. SIU might have argued, relying on Webb v.  Board of Trustees of Ball State Univ., 167 F.3d 1146 (7th Cir. 1999), that Keon demoted Mathur  not because of his protected activities, but  instead because he was wasting his time pursuing  personal grievances and antagonisms instead of  devoting himself to teaching and research. That  argument carried the day in Webb, where this  court denied the sec. 1983 retaliation claims of  several state university employees against their  university. That ruling rested in part on the  conclusion that universities may "insist that  members of the faculty . . . devote their  energies to goals such as research and teaching"  rather than pursuing personal grievances and  antagonisms. The record here contains none of the  facts that would be needed to evaluate such a  theory, such as evidence about how much time  Mathur was devoting to his retaliation claim as  opposed to his teaching and research. (Evidently  even Keon was willing to concede that Mathur's  performance was outstanding in the latter two  areas, as the July 7 performance review  indicates. Keon gave Mathur the highest possible  score for research, a 6, and a score almost that  high for his teaching, a 5.5.) We note as well  that SIU has not argued, and there is no reason  to suppose, that the Title VII anti-  discrimination and retaliation provisions do not  apply to highly placed employees. The Supreme  Court's decision in Hishon v. King & Spalding,  467 U.S. 69 (1984), contains not a hint of such  an exception. The law protects even presidents of  universities against discrimination based on  race, sex, and the other categories mentioned in  the statute, and it similarly must protect even  presidents from retaliatory actions designed to  punish invocation of those rights. In any event,  that issue is not before us today.

B.  New Trial

20
SIU next argues that in the event that this  court finds it is not entitled to judgment as a  matter of law, it should nonetheless get a new  trial. Before the district court, SIU argued that  the verdict was against the weight of the  evidence, that the jury should have received  SIU's proposed special interrogatory verdict  form, and that the damages were excessive. On  appeal, SIU makes only two of those arguments: it  reiterates that the jury verdict was against the  manifest weight of the evidence and that $250,000  in compensatory damages for "emotional pain and  suffering, inconvenience, and mental anguish" is  an excessive award. However, both for the reasons  we have already discussed and because we review  orders denying new trials only for a clear abuse  of discretion, see Westchester Fire Ins. Co. v.  General Star Indemnity Co., 183 F.3d 578, 582  (7th Cir. 1999); Slane v. Mariah Boats, Inc., 164 F.3d 1065, 1067 (7th Cir. 1999), we make no  comment on the first argument other than to say  that the verdict was supported by sufficient--  albeit not overwhelming--evidence and that we  find no abuse of discretion in the court's  decision.


21
The standard of review that applies to a  limited request for a new trial on the grounds of  excessive damages is the same as the general  standard--abuse of discretion. Riemer v. Illinois  Dept. of Transp., 148 F.3d 800, 808 (7th Cir.  1998). In its renewed motion for judgment as a  matter of law or a new trial, SIU argued that the  damages award was excessive and the court should  therefore either grant a new trial or alter or  amend the damages award. In its memorandum and  order denying SIU's motion for a new trial,  however, the district court had no occasion to  address SIU's excessive damages argument, in  light of its other ruling. Under the  circumstances, we think it appropriate to remand  on this issue, so that the district court may  consider SIU's request for remittitur.

C.  Motion to Strike

22
As a final note, SIU filed a motion to strike  portions of Mathur's Reply Brief referencing  facts not contained in the record. On April 29,  1999, the motions panel ordered that this issue  would be determined by the merits panel. Because  Mathur's factual allegations in the Reply Brief  do not affect the disposition of this case and we  have not taken them into account in our own  deliberations, we deny the motion.

III

23
"It is well settled that if the trial court  erroneously grants judgment notwithstanding the  verdict, the appellate court may reverse and  order reinstatement of the verdict of the jury."  Kolb v. Chrysler Corp., 661 F.2d 1137, 1140 (7th  Cir. 1981). Because we find that the district  court erroneously granted judgment as a matter of  law for SIU, we Reverse that judgment. We Remand to  the district court for consideration of SIU's  motion for a new trial or remittitur on damages,  and we Deny SIU's motion to strike.